                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MICHAEL and SYLVIA WHITTAKER,                 )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            )      Case No. 4:18CV1048 HEA
                                              )
CRST MALONE, INC. and                         )
ANDREW ATKINSON,                              )
                                              )
      Defendants.                             )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants CRST Malone, Inc. and

Andrew Atkinson’s Motion to Dismiss Counts II and IV, [Doc. No. 5]. The Motion

is unopposed, as Plaintiffs have not filed a reply and the time to do so has expired.

For the reasons set forth below, the Motion is granted.

                              Facts and Background

      This action arises from a traffic collision between a tractor-trailer driven by

Defendant Atkinson and the vehicle in which Plaintiffs were travelling. In their

Complaint, Plaintiffs allege negligence (Count I) and negligence per se (Count II)

against Defendant Atkinson, and vicarious liability for Atkinson’s negligence

(Count III) and negligence per se (Count IV) against Defendant CRST Malone, Inc.

For their negligence per se claims, Plaintiffs claim a statutory violation of RSMo. §

304.012.
      Defendants move to dismiss Counts II and IV on the basis that negligence per

se actions are improper as to RSMo. § 304.012, and therefore, Counts II and IV fail

to state causes of action.

                                   Legal Standard

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim is

to test the legal sufficiency of a complaint so as to eliminate those actions “which are

fatally flawed in their legal premises and deigned to fail, thereby sparing the litigants

the burden of unnecessary pretrial and trial activity.” Young v. City of St. Charles,

244 F.3d 623, 627 (8th Cir. 2001). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must contain “enough facts to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

                                      Discussion

      “Negligence per se arises where the legislature pronounces in a statute what

the conduct of a reasonable person must be, whether or not the common law would

require similar conduct, and the court then adopts the statutory standard of care to

define the standard of conduct of reasonable person.” Lowdermilk v. Vescovo

Building and Realty Co., Inc., 91 S.W.3d 617, 628 (Mo. App. E.D. 2002) (internal

citation omitted). Because negligence per se results from the violation of a statute,

                                           2
the jury is instructed on the statutory standard of care rather than that of a reasonable

person. Id.

      Plaintiffs assert their negligence per se claims are based upon Defendant

Atkinson’s violations of RSMo. § 304.012. Generally, proof of a statutory traffic

violation is sufficient to submit a claim of negligence per se. Myers v. Morrison,

822 S.W.2d 906, 911 (Mo. App. E.D. 1991) (Gaertner, C.J., concurring) (citing

Cowell v. Thompson, 713 S.W.2d 52 (Mo. App. E.D. 1986); Bentley v. Crews, 630

S.W.2d 99 (Mo. App. E.D. 1981)). However, § 304.012 does not set out a statutory

standard of care; rather, it provides that “[e]very person operating a motor vehicle on

the roads and highways of this state shall drive the vehicle in a careful and prudent

manner and at a rate of speed so as not to endanger the property of another or the life

or limb of any person and shall exercise the highest degree of care.” Missouri

Courts have defined the highest degree of care “as that degree of care that a very

careful person would use under the same or similar circumstances.” Crane v.

Drake, 961 S.W.2d 897, 901 (Mo. App. W.D. 1998) (quotation omitted). Section

304.012 does not indicate specific conduct that constitutes a violation, and does not

set out a statutory standard of care. Cisco v. Mullikin, No. 4:11–CV–295 RWS,

2012 WL 549504, at *2 (E.D. Mo. Feb. 21, 2012). Plaintiff’s negligence per se

claims are fatally flawed and must be dismissed.

                                           3
                                  Conclusion

      Based upon the foregoing analysis, the Motion to Dismiss Counts II and IV,

[Doc. No. 5], is well taken.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Counts II

and IV is GRANTED.

      IT IS FURTHER ORDERED that Counts II and IV are dismissed

      Dated this 26th day of February, 2019.




                                     ________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       4
